Title: New York Assembly. Remarks on an Act for Regulating Elections, [29 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 29, 1787]
Mr. Hamilton thought the subject was nearly exhausted, from what had been said on a former occasion.
He insisted strongly upon the distinction drawn by the constitution, he thought this clause did not comport with what was there held out. The requisite and constitutional qualifications to be required of electors, was there precisely ascertained, they are to possess certain estates and swear allegiance to the state. The foreigner before he could be admitted to the franchise of a citizen, was required to take this oath of abjuration, and for reasons which do not exist on the part of the person born and educated here, unincumbered with that dangerous fanaticism, which terrified the world some centuries back; but which is now dissipated by the light of philosophy.
These oaths are therefore no longer necessary, for the dangers are now only imaginary and are void of existence, at least with respect to us.
Mr. Hamilton animadverted on the little influence possessed by the Pope in Europe, spoke of the reformation going forward in the German empire, and of the total independence of the French church. He compared bringing forward oaths of this nature to the vigilance of those who would bring engines to extinguish fire which had many days subsided.
He observed that the Roman Catholics were not the only society affected, some of the Dutch reformed churches held a species of ecclesiastical foreign jurisdiction, he alluded to the Clausses of Amsterdam.
He concluded with observing it was unconstitutional in the form it held in the bill.
